Citation Nr: 1739917	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for blindness.

2.  Entitlement to service connection for an eye disorder, claimed as blindness, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Veteran, D.M., & C.T.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file. 

The issue of entitlement to service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2005 rating decision denied the claim of entitlement to service connection for blindness.  The Veteran did not file an appeal to that decision and it is final.

2.  Evidence pertaining to the Veteran's blindness received since the November 2005 decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied entitlement to service connection for blindness is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received since the November 2005 rating decision is new and material, and the Veteran's claim for service connection for blindness is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is reopening the Veteran's claim.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Blindness

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for blindness.

Notwithstanding determination by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The record reflects that a claim for service connection for blindness was last denied in a rating decision of November 2005.  The Veteran did not complete a timely appeal and subsequently the November 2005 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted.

In this instance, since the November 2005 rating decision denied the claim on the basis that there was no evidence that the Veteran's blindness is causally or etiologically due to service, the Board finds that new and material evidence consists of evidence linking his current blindness to service.

The evidence received since the November 2005 rating decision consists of numerous records and documents.  Among other things, the Veteran submitted a statement from his physician, dated July 2010, opining that the Veteran's exposure to herbicides during service contributed to his blindness, and the additional treatment by silver nitrate for a prolonged interval during service must be considered a leading causative factor.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for blindness.  The Board determines that the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for blindness; to this extent, the appeal is granted.


REMAND

The Veteran's claim for entitlement to service connection for blindness has been reopened, and after reviewing the record, the Board concludes that further development is necessary.

Post-service treatment records indicate the Veteran was diagnosed with open angle glaucoma in 1976.  He currently has end-stage glaucoma and legal blindness. 

The Veteran testified that he believes his current eye disorder is due to exposure to herbicides during service.  He also asserts that his current eye disorder had an onset during service, beginning as an eye infection, which was treated for two weeks with silver nitrate.  He believes the silver nitrate worsened and/or caused his current disorder.  The Veteran testified that he began experiencing symptoms such as difficulty driving, trouble with night vision, and seeing halos, around 3 to 4 months after leaving Vietnam. 

Where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Among the chronic disorders listed under 38 C.F.R. § 3.309 (a) are organic diseases of the nervous system.  VA has recognized glaucoma to fall within that classification.  See M21-1MR, Part IV, Subpart ii, Ch. 2, Sect. B.2.b. (recognizing glaucoma as an organic disease of the nervous system).

It appears that the RO has conceded exposure to herbicides; however, the Board notes that the Veteran's personnel records are not associated with the claims file.  On remand, these should be located and associated with the claims file.

The Veteran was afforded a VA examination in February 2013; however, the examiner did not offer an opinion on whether the Veteran's eye disorder was due to exposure to herbicides.  The examiner also did not offer comments and an opinion regarding whether the Veteran's reported symptoms, that occurred several months after leaving Vietnam, demonstrated an onset of his glaucoma in service or within a year after discharge from service.  On remand, addendum medical opinions must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records. 

2.  Obtain the Veteran's personnel file and associate it with the claims file.

3.  Obtain an addendum opinion for the Veteran's claimed eye disorder by an ophthalmologist (M.D.).  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

a)  The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's exposure to herbicides during service caused any damage that has resulted in, or is related to, the Veteran's post-service glaucoma and blindness.

b)  The examiner should offer comments and opinion as to whether the Veteran's reported symptoms of difficulty driving, trouble with night vision, and seeing halos around 3 to 4 months after leaving Vietnam demonstrated an onset of glaucoma in service or within a year after discharge.

c)  The examiner should note and discuss the July 2010 private medical opinion stating that exposure to herbicides "could have contributed" to the Veteran's blindness and that treatment of an eye infection with silver nitrate for a prolonged interval "certainly must be considered" a leading causative factor, and the April 2017 medical opinion from Dr. B.O. who maintained that there was a 50 percent possibility the Veteran's condition "was due to exposure . . . to agent
orange or viral infection post agent orange exposure when deployed in 1967-1968" but does not provide a supporting rationale.  

For purposes of these opinions, the examiner is to assume the Veteran incurred an eye infection treated with silver nitrate during service and that he was exposed to herbicides during service.

The examiner is asked to consider whether there is a medically sound basis to attribute in any way the Veteran's in-service eye infection with treatment of silver nitrate, and/or exposure to herbicides, to his post-service glaucoma and blindness.

The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for glaucoma or blindness as due to herbicide exposure.  The question here is what is the likelihood that this Veteran's glaucoma and/or blindness are related to his herbicide exposure given his medical history, family history, other risk factors, etc.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. 

5.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

6.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


